Citation Nr: 0819114	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  02-11 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 until 
January 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.

In February 2004, the Board remanded the veteran's claim for 
additional development.  The actions have been completed to 
the extent possible.  Stegall v. West, 11 Vet. App. 268 
(1998).

The veteran appears to raise a contention that the disability 
at issue, when considered in light of effects has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation).  The 
veteran appears to be raising a claim for a total disability 
evaluation based on individual unemployability (TDIU) caused 
by service-connected disability.  Additionally, additional 
private treatment records submitted in May 2006 seem to 
indicate that the veteran is developing renal failure; 
however, this issue has also not been addressed by the RO.  
Therefore, the veteran's claim of entitlement to TDIU is 
referred to the RO for action and his claim for renal failure 
is referred to the RO for initial adjudication.  

The Board notes that in May 2006 the veteran submitted 
additional private treatment records without a waiver of RO 
consideration.  In this regard, the Court has held that when 
the Board considers additional evidence without remanding the 
case to the RO for initial consideration, the appellant is 
denied a "review on appeal."  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).  However, in the present case, the 
additional treatment records submitted by the veteran are 
duplicative of the evidence of record at the time the RO 
considered the veteran's claim or are unrelated to the issue 
on appeal.  For this reason, the Board may proceed with 
appellate consideration at the present time. 


FINDING OF FACT

The veteran's type II diabetes mellitus has been manifested 
by the need for daily insulin, dietary restrictions, and 
regulation of activities.  There is no evidence of 
ketoacidosis or hypoglycemic reactions which require one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 40 percent 
for type II diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.84, 4.119, Diagnostic 
Code (DC) 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show.  

At the outset, the Board notes that the veteran's claim of 
entitlement to a rating in excess of 40 percent for type II 
diabetes mellitus is an appeal from the initial assignment of 
a disability rating.  As such, the claim requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Under 38 C.F.R. § 4.119, DC 7913, diabetes mellitus, 
requiring insulin, restricted diet, and regulation of 
activities warrants a 40 percent rating.  A 60 percent rating 
is warranted when diabetes mellitus requires insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated. (emphasis added).  Note 
(1) to DC 7913 instructs that compensable complications of 
diabetes are to be evaluated separately unless they are part 
of the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under DC 7913. 

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence is against the grant 
of a disability rating higher than 40 percent for service-
connected diabetes mellitus at any point during the appeal 
period.  

VA and private treatment records and VA examination reports 
reveal that the veteran requires insulin, oral hypoglycemic 
medication, a restricted diet, and regulation of activities 
to control his diabetes.  Additionally, the veteran testified 
at his hearing before a Decision Review Officer (DRO) that he 
requires medication and that his activities have been 
restricted, in particular his occupational abilities.  

However, the preponderance of the evidence shows the veteran 
has never had a case of ketoacidosis or hypoglycemic 
reactions which required one or two hospitalizations per year 
or twice a month visits to a diabetic care provider.  In this 
regard, the Board notes that the examiners who conducted the 
August 2002 and February 2006 VA examinations specifically 
noted the veteran did not have a history of ketoacidosis or 
hypoglycemic reactions, and the private medical records do 
not contain any findings which show the veteran had any of 
those complications due to his service-connected diabetes 
mellitus.  

In addition, the evidence of record shows the veteran visits 
the VA and his private diabetic care provider frequently.  
However, the evidence does not show the veteran generally 
requires bi-monthly treatment visits or that he has ever been 
hospitalized for a diabetic crisis.  Furthermore, in his 
August 2002 and February 2006 VA examinations he reported 
visiting his diabetic care provider every three to four 
months and denied any history of hospitalizations due to 
ketoacidosis or hypoglycemic rations. 

Moreover, the preponderance of the evidence shows the veteran 
does not have any additional complications, than those that 
have already been service-connected, and would not be 
compensable if separately evaluated.  In this regard, service 
connection has been separately established for numerous 
disabilities that are associated with diabetes mellitus.  See 
38 C.F.R. § 4.119, Code 7913, Note (1) (compensable 
complications of diabetes are evaluated separately).  These 
disabilities include coronary artery disease (CAD), bilateral 
non-proliferative diabetic retinopathy, peripheral neuropathy 
of the left lower and upper extremities, peripheral 
neuropathy of the right lower and upper extremities and 
diabetic neuropathy with arterial hypertension, each of which 
are currently assigned a separate schedular disability 
rating.  These separate ratings have not been challenged by 
the veteran nor does the evidence show that a higher rating 
would be warranted. 

Based on the foregoing, the Board finds the preponderance of 
the evidence shows the veteran's service-connected diabetes 
mellitus more nearly approximates the disability contemplated 
by the 40 percent rating under DC 7913.  In making this 
determination, the Board again notes that, while the veteran 
requires insulin, a restricted diet, and regulation of 
activities to control his diabetes, he has never been shown 
to have the symptoms which warrant an increased rating to 60 
percent, to include specifically ketoacidosis or hypoglycemic 
reactions which required one or two hospitalizations per year 
or twice a month visits to a diabetic care provider.  

The Board has considered the veteran's service-connected 
diabetes mellitus under all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
after careful review of the available diagnostic codes and 
the medical evidence of record, the Board finds there are no 
other diagnostic codes which would provide an additional 
basis to assign an evaluation higher than the 40 percent 
rating currently assigned.   

The Board has considered the veteran's statements and sworn 
testimony asserting a 40 percent rating is warranted because 
he has been prescribed insulin and has a restriction on his 
diet and activities.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer medical opinions, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

Although his statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. at 494-95; Miller 
v. Derwinski, 2 Vet. App. 578, 580 (1992).  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

In this case, the Board has also considered whether staged 
ratings are appropriate, but finds no distinct time periods 
where the veteran's symptoms warrant different ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  As discussed above, 
there was no occasion where his activities were clinically 
regulated.  Thus, he does not a disability picture warranting 
the application of staged ratings.  

In sum, throughout the entirety of the rating period on 
appeal, the current 40 percent evaluation for type II 
diabetes mellitus is appropriate and there is no basis for a 
higher rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Additionally, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's increased rating claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's service medical records and VA treatment 
records, and in August 2002 and February 2006 he was afforded 
formal VA examinations.  The veteran has also submitted VA 
and private treatment records and statements in support of 
his claim. The Board finds that no additional assistance is 
required to fulfill VA's duty to assist. Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


ORDER

Entitlement to an initial rating in excess of 40 percent for 
type II diabetes mellitus, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


